Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 1 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

HMC INCORPORATED, and
KARA DIPIETRO,

Plaintiffs,
V.
Civil Action No. 19-3285
COMPLETE BUSINESSS SOLUTIONS
GROUP, INC. and FAST ADVANCE FUNDING, LLC

Defendants.

Nee Nee Nee Ne Nee ee Ne Ne ee ee” Se” Nee”

 

DEFENDANT, FAST ADVANCE FUNDING, LLC’S ANSWER TO PLAINTIFFS’
COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM

ANSWER

Comes now Defendant, Fast Advance Funding, LLC (hereafter “FAF”’), and, for its
Answer to the number paragraphs set out in the Complaint filed by Plaintiffs, HMC Incorporated
(hereafter “HMC”) and Kara DiPietro (hereafter “Ms. DiPietro”), states as follows:

1, FAF denies ever acting in a fraudulent or extortionate manner.! The balance of
this paragraph is argument, to which no response is required. To the extent that a response is
required, the balance of the averments in this paragraph are denied.

2. FAF denies ever acting in a fraudulent manner. To the extent that this paragraph
refers to the agreement between FAF and Plaintiffs, FAF states that this agreement is the best
evidence of the nature of the relationship between the parties. To the extent that the averments in

this paragraph vary from the agreement between the parties, those averments are denied. The

 

' In fact, within 5 days of Plaintiffs taking $100,000.00 from FAF they breached their agreement with FAF and shut
off FAF’s ability to receive any additional funds.
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 2 of 27

balance of this paragraph is argument, to which no response is required. To the extent that a
response is required, the balance of the averments in this paragraph are denied.

3. FAF denies that it conspired with anyone or that it ever acted in a fraudulent
manner. The balance of this paragraph is argument, to which no response is required. To the
extent that a response is required, the balance of the averments in this paragraph are denied.

4, FAF denies ever acting in a fraudulent, harassing, threatening, deceptive or
illegal manner. The balance of this paragraph is argument or calls for legal conclusions, to which
no response is required. To the extent that a response is required, the balance of the averments in
this paragraph are denied.

5. FAF denies that it ever stole money from Plaintiffs or that it ever acted in a
fraudulent manner. To the extent that a response is required to the balance of the paragraph, the
averments in the balance of the paragraph are denied.

6. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

1 The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

8. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied. Further, FAF denies that Plaintiffs were
not in breach of their agreement with FAF at the time.

9. FAF does not have sufficient information to admit or deny the averments in this
paragraph, and denies same.

10. FAF denies debiting any money from Plaintiffs’ bank account during this period.

11. FAF denies the averments in this paragraph.
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 3 of 27

12. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

13. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

14. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

15. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

16. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

17. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

18. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

19. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

20. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

21. FAF denies that Plaintiffs were not in default under the agreement with FAF.
Plaintiffs had defaulted on that agreement within 5 days of entering into the agreement. The
balance of the averments in this paragraph do not address FAF. To the extent that the averments

do address FAF, the balance of those averments are denied.
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 4 of 27

22. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

23. | The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

24. This paragraph calls for a legal conclusion, to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

25. | FAF admits these averments on information and belief.

26. | FAF admits these averments on information and belief.

27. Admitted.

28. Denied in part. FAF is a Pennsylvania limited liability company. The balance of
the averments in the paragraph are admitted.

29. This paragraph calls for a legal conclusion, to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

30. | FAF admits these averments on information and belief.

31. | FAF admits these averments on information and belief.

32. Admitted.

33. Admitted.

34. This paragraph calls for a legal conclusion, to which no response is required. To

the extent that a response is required, the averments in this paragraph are denied.

35. FAF admits these averments on information and belief.
36. FAF admits these averments on information and belief.
37.  FAF is without information to admit or deny the averments contained in this

paragraph, and denies same.
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 5 of 27

38. | The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

39. | The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

40. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

41.  FAF notes that the timeframe seems off, as it is not yet October 3, 2019. FAF
believes Plaintiffs mean 2018. The averments in this paragraph do not address FAF. To the
extent that the averments do address FAF, those averments are denied.

42. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

43. | The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

44, __ The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

45. | The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

46. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

47. | The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

48. | The averments in this paragraph do not address FAF. To the extent that the

averments do address FAF, those averments are denied.
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 6 of 27

49. The averments in this paragraph do not address FAF.
averments do address FAF, those averments are denied.

50. The averments in this paragraph do not address FAF.
averments do address FAF, those averments are denied.

51. The averments in this paragraph do not address FAF.
averments do address FAF, those averments are denied.

52. The averments in this paragraph do not address FAF.
averments do address FAF, those averments are denied.

53. | The averments in this paragraph do not address FAF.
averments do address FAF, those averments are denied.

54. | The averments in this paragraph do not address FAF.
averments do address FAF, those averments are denied.

55. The averments in this paragraph do not address FAF.
averments do address FAF, those averments are denied.

56. The averments in this paragraph do not address FAF.
averments do address FAF, those averments are denied.

57. The averments in this paragraph do not address FAF.
averments do address FAF, those averments are denied.

58. The averments in this paragraph do not address FAF.
averments do address FAF, those averments are denied.

59.

averments do address FAF, those averments are denied.

The averments in this paragraph do not address FAF.

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 7 of 27

60. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

61. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied. However, FAF notes that HMC did not
allow FAF access to its bank account at around the same time, in breach of its agreement with
FAF,

62. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

63. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

64. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

65. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

66. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

67. | The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

68. | The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

69. The averments in this paragraph do not address FAF. To the extent that the

averments do address FAF, those averments are denied.
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 8 of 27

70. | The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

71. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

72. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

73. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

74. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied. However, FAF notes that HMC did not
allow FAF access to its bank account at around the same time, in breach of its agreement with
FAF.

75. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

76. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

77. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

78. | The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

79. The averments in this paragraph do not address FAF. To the extent that the

averments do address FAF, those averments are denied.
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 9 of 27

80.
averments do address FAF, those averments are denied.
81.
averments do address FAF, those averments are denied.
82.
averments do address FAF, those averments are denied.
83.
averments do address FAF, those averments are denied.
84.
averments do address FAF, those averments are denied.
85.
averments do address FAF, those averments are denied.
86.
averments do address FAF, those averments are denied.
87.
averments do address FAF, those averments are denied.
88.
averments do address FAF, those averments are denied.
89.
averments do address FAF, those averments are denied.
90.

averments do address FAF, those averments are denied.

The averments in this paragraph do not address FAF.

The averments in this paragraph do not address FAF.

The averments in this paragraph do not address FAF.

The averments in this paragraph do not address FAF.

The averments in this paragraph do not address FAF.

The averments in this paragraph do not address FAF.

The averments in this paragraph do not address FAF.

The averments in this paragraph do not address FAF.

The averments in this paragraph do not address FAF.

The averments in this paragraph do not address FAF.

The averments in this paragraph do not address FAF.

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 10 of 27

91. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

92. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

93. | The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

94. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

95. | The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

96. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

97. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

98. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

99. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

100. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

101. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

10

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 11 of 27

102. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

103. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

104. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

105. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

106. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

107. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

108. FAF incorporates the foregoing answers as if set forth in full herein.

109. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

110. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied. However, FAF does note that HMC
agreed to allow FAF to debit HMC’s accounts, but, that HMC breached the agreement between
them by not allowing this debiting after five days.

111. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

112. The averments in this paragraph do not address FAF. To the extent that the

averments do address FAF, those averments are denied.

11
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 12 of 27

113. The averments in this paragraph do not address FAF

averments do address FAF, those averments are denied.

114. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

115. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

116. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

117. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

118. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

119. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

120. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

121. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

122. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

123. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

12

. To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 13 of 27

124. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

125. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

126. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

127. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

128. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

129. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

130. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

131. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

132. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

133. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

134. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

13

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 14 of 27

135. The averments in this paragraph do not address FAF

averments do address FAF, those averments are denied.

136. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

137. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

138. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

139. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

140. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

141. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

142. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

143. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

144. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

145. The averments in this paragraph do not address FAF.

averments do address FAF, those averments are denied.

. To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

To the extent that the

146. FAF incorporates the foregoing answers as if set forth in full herein.

14
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 15 of 27

147. FAF objects to this paragraph as it is irrelevant and argumentative, and no
response is required. FAF notes that the contract between it and Plaintiffs is based on
Pennsylvania law, which does not place a limit on interest in business transactions of this kind.
To the extent that a response is required, the averments in this paragraph are denied.

148. FAF objects to this paragraph as it is irrelevant and argumentative, and no
response is required. FAF notes that the contract between it and Plaintiffs is based on
Pennsylvania law, which does not place a limit on interest in business transactions of this kind.
To the extent that a response is required, the averments in this paragraph are denied.

149. FAF objects to this paragraph as it is irrelevant and argumentative, and no
response is required. FAF notes that the contract between it and Plaintiffs is based on
Pennsylvania law, which does not place a limit on interest in business transactions of this kind.
To the extent that a response is required, the averments in this paragraph are denied.

150. FAF objects to this paragraph as it is irrelevant and argumentative, and no
response is required. FAF notes that the contract between it and Plaintiffs is based on
Pennsylvania law, which does not place a limit on interest in business transactions of this kind.
To the extent that a response is required, the averments in this paragraph are denied.

151. FAF objects to this paragraph as it is irrelevant and argumentative, and no
response is required. FAF notes that the contract between it and Plaintiffs is based on
Pennsylvania law, which does not place a limit on interest in business transactions of this kind.
To the extent that a response is required, the averments in this paragraph are denied.

152. FAF objects to this paragraph as it is irrelevant and argumentative, and no

response is required. FAF notes that the contract between it and Plaintiffs is based on

15
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 16 of 27

Pennsylvania law, which does not place a limit on interest in business transactions of this kind.
To the extent that a response is required, the averments in this paragraph are denied.

153. FAF objects to this paragraph as it is irrelevant and argumentative, and no
response is required. FAF notes that the contract between it and Plaintiffs is based on
Pennsylvania law, which does not place a limit on interest in business transactions of this kind.
To the extent that a response is required, the averments in this paragraph are denied.

154. FAF objects to this paragraph as it is irrelevant and argumentative, and no
response is required. FAF notes that the contract between it and Plaintiffs is based on
Pennsylvania law, which does not place a limit on interest in business transactions of this kind.
To the extent that a response is required, the averments in this paragraph are denied.

155. FAF objects to this paragraph as it is irrelevant and argumentative, and no
response is required. FAF notes that the contract between it and Plaintiffs is based on
Pennsylvania law, which does not place a limit on interest in business transactions of this kind.
To the extent that a response is required, the averments in this paragraph are denied.

156. This paragraph calls for a legal conclusion to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

157. This paragraph calls for a legal conclusion to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

158. This paragraph calls for a legal conclusion to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

159. The averments in this paragraph do not address FAF. To the extent that the

averments do address FAF, those averments are denied.

16
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 17 of 27

160. This paragraph calls for a legal conclusion to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

161. FAF denies that Joseph LaForte, Jr. has a controlling interest in FAF. Further,
FAF denies that Joseph LaForte, Jr. manages and controls FAF through Par Funding. The
balance of the averments in this paragraph do not address FAF. To the extent that the balance of
the averments do address FAF, those averments are denied.

162. This paragraph calls for legal conclusions, to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

163. This paragraph calls for legal conclusions, to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

164. This paragraph calls for legal conclusions. to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

165. This paragraph calls for legal conclusions, to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

166. This paragraph calls for legal conclusions, to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

167. This paragraph calls for legal conclusions, to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

168. FAF denies that Mr. LaForte is the principle owner and operator of FAF. The
balance of the paragraph calls for legal conclusions, to which no response is required. To the
extent that a response is required, the balance of the averments in this paragraph are denied.

169. This paragraph calls for legal conclusions, to which no response is required. To

the extent that a response is required, the averments in this paragraph are denied.

17
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 18 of 27

170. This paragraph calls for legal conclusions, to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

171. This paragraph calls for legal conclusions, to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

172. This paragraph calls for legal conclusions, to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

173. FAF admits that its books, records and bank account are separate from CBSG.
The balance of the averments in this paragraph do not address FAF. To the extent that the
balance of the averments do address FAF, those averments are denied.

174. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

175. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

176. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

177. _FAF denies that it is organized under the law of Delaware. FAF admits that its
books, records and bank account are separate from CBSG and Mr. LaForte.

178. This paragraph calls for legal conclusions, to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

179. This paragraph calls for legal conclusions, to which no response is required. To
the extent that a response is required, the averments in this paragraph are denied.

180. This paragraph calls for legal conclusions, to which no response is required. To

the extent that a response is required, the averments in this paragraph are denied.

18
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 19 of 27

181. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

182. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

183. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

184. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

185. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

186. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

187. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

188. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

189. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

190. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

191. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

19

To

To

To

To

To

To

To

To

To

To

To
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 20 of 27

192. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

193. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

194. FAF incorporates the foregoing answers as if set forth in full herein.

195. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

196. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

197. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

198. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

199. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

200. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

201. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

202. This paragraph calls for legal conclusions, to which no response is required.

the extent that a response is required, the averments in this paragraph are denied.

203. FAF incorporates the foregoing answers as if set forth in full herein.

20

To

To

To

To

To

To

To

To

To

To
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 21 of 27

204. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

205. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

206. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

207. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

208. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

209. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

210. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

211. The averments in this paragraph do not address FAF. To the extent that the
averments do address FAF, those averments are denied.

WHEREFORE, Defendant, Fast Advance Funding, LLC, requests that the Complaint be
dismissed with prejudice. And that Defendant be awarded the costs of defending this matter,
including attorney fees, and for such further relief as the Court deems just.

AFFIRMATIVE DEFENSES

 

Defendant, Fast Advance Funding, LLC asserts the following affirmative defenses in
response to Plaintiffs’ Complaint:

1. Plaintiffs have waived a trial by jury.

21
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 22 of 27

2. Pennsylvania law applies to this matter, without regard to its conflict of law
principles.

3. The Complaint fails to state a claim upon which relief can be granted.

4. Plaintiffs’ claims are barred by the applicable statutes of limitation and doctrine of
laches.

5. Plaintiffs’ claims are barred by res judicata, collateral estoppel, and related

preclusion doctrines.

6. Plaintiffs’ claims are barred by the doctrines of equitable estoppel and unclean
hands.

a Plaintiffs’ claims cannot proceed because they have been waived.

8. Plaintiffs’ claims are barred because its alleged damages are the result of their

own negligent conduct and negligent misrepresentations.

9. Plaintiffs’ claims are barred, in whole or in part, to the extent the doctrine of
estoppel applies.
10. Plaintiffs’ claims are barred, in whole or in part, to the extent that they have

unclean hands.

11. Plaintiffs’ claims are barred, in whole or in part, to the extent the doctrine of
waiver applies.

12. If Plaintiffs sustained injuries or damages as alleged in the Complaint, which
damages and injuries are expressly denied, said damages and injuries occurred as a result of
Plaintiffs’ own acts or failures to act.

13. Plaintiffs failed to mitigate the alleged damages.

22
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 23 of 27

14. Plaintiffs knowingly and voluntarily assumed all risks associated with the
Factoring Agreement in which they engaged and therefore are responsible for their own alleged
damages.

WHEREFORE, Defendant, Fast Advance Funding, LLC, requests that the Complaint be
dismissed with prejudice. And that Defendant be awarded the costs of defending this matter,
including attorney fees, and for such further relief as the Court deems just.

COUNTERCLAIM

Comes now, Counterclaim Plaintiff, Fast Advance Funding, LLC, (hereafter “’FAF”),
and, for its counterclaim against Counterclaim Defendants HMC Incorporated (hereafter
‘“HMC’”) and Kara DiPietro (hereafter “Ms. DiPietro”), states as follows:

THE PARTIES

1. FAF is a Pennsylvania limited liability company with an office at 20 N. 3rd
Street, Philadelphia, Pennsylvania, 19106.

2. HMC is a Maryland corporation, with an address at 7190 Oakland Mills Road,
#10, Columbia, MD.

3. Ms. DiPietro is a resident and citizen of Maryland.

FACTS

4. Plaintiff and HMC entered into an Agreement For The Purchase And Sale Of
Future Receivables dated May 3, 2019 (hereafter the "Agreement," a true and correct copy of
which is attached hereto as Exhibit A and incorporated herein by reference), pursuant to which
HMC sold to FAF and FAF purchased from FAF HMC's future receivables (the "Receivables")

under the terms set forth in the Agreement.

23
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 24 of 27

» Also in connection with HMC’s execution of the Agreement, and as a condition
precedent to its effectiveness, Ms. DiPietro executed an individual Guarantee (the "DiPietro
Guaranty") personally guarantying HMC’s obligations to FAF under the Agreement. (See,
Exhibit A at p. 16-17).

6. Pursuant to the terms of the Agreement, FAF purchased from HMC $336,472.50
worth of HMC's Receivables.

a Also pursuant to the terms to the Agreement, FAF paid to HMC the full purchase
price of the Receivables (which included the payoff of an existing Agreement For The Purchase
And Sale Of Future Receivables).

8. HMC agreed to provide FAF $2,456.23 worth of Receivables on a daily basis for
the period of 148 business days (the “Daily Specified Amount”).

9. HMC agreed to allow FAF access to HMC’s bank account to take out payment for
the Daily Specified Amount.

10. Within five days of the execution of the Agreement, HMC denied FAF access to
its bank account to pay the Daily Specified Amount. This is a breach of the Agreement.

11. Despite demand thereof, HMC has failed to pay to FAF the Daily Specified
Amount, and HMC is in breach of the Agreement.

12. | Because HMC is in breach of the Agreement, FAF is entitled to, among other
things, payment of the full amount of the unpaid Receivables purchased by FAF, less any
amounts collected.

13. | FAF has repeatedly demanded that HMC deliver the Receivables required under

the Agreement, and HMC has failed to do so, and FAF has been damaged thereby.

24
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 25 of 27

COUNT I
FAST ADVANCE FUNDING, INC. v. HMC INCORPORATED
BREACH OF CONTRACT - THE AGREEMENT

14. FAF incorporates herein all prior paragraphs contained in this Counterclaim as
though set forth in full.

15. | HMC has failed to make the required payments due under the Agreement despite
FAF having made demand for payment.

16. | HMC is in breach of the Agreement for failing to deliver the Receivables to FAF
as required by the Agreement.

17. | HMC is in default under the terms of the Agreement in the amount of
$349,455.04, which has been owed since HMC breached the Agreement on May 8, 2019. See
the Payment History attached hereto as Exhibit B.

18. = The last payment received by FAF under the Agreement was November 30, 2018.

19. | HMC has failed and continues to fail to tender the obligations set forth herein, and
FAF has been damaged thereby.

WHEREFORE, Counterclaim Plaintiff, Fast Advance Funding, LLC demands judgment

in its favor and against Counterclaim Defendant HMC Incorporated for the sum of $349,455.04,

plus costs, prejudgment interest, attorney fees, and such other relief as the Court deems just and

proper.
COUNT I
FAST ADVANCE FUNDING, INC. v. HMC INCORPORATED
UNJUST ENRICHMENT
(in the alternative)
20. FAF incorporates herein all prior paragraphs contained in this Counterclaim as
though set forth in full.

21. | FAF conferred a benefit on HMC by paying HMC in full for the Receivables.

25
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 26 of 27

22. | HMC appreciated the benefit of the full payment for the Receivables by FAF to
HMC.

23. Under the circumstances, and in light of HMC's acceptance and retention of the
benefit of FAF's payment in full for the Receivables, it would be unjust for HMC to not have to
deliver payment of the balance of the Receivables for which FAF paid, and FAF has been
damaged thereby.

WHEREFORE, Counterclaim Plaintiff, Fast Advance Funding, LLC demands judgment
in its favor and against Counterclaim Defendant HMC Incorporated for the sum of $349,455.04,

plus costs, prejudgment interest, attorney fees, and such other relief as the Court deems just and

proper.
COUNT III
FAST ADVANCE FUNDING, LLC v. KARA DIPIETRO
BREACH OF CONTRACT — DIPIETRO GUARANTY
24.  FAF incorporates herein all prior paragraphs contained in this Counterclaim as
though set forth in full.
25. Ms. DiPietro individually, jointly, severally, and unconditionally guaranteed

payment of the sums due and owing to FAF by HMC under the Agreement. See Exhibit A at
page 16-17.

26. Ms. DiPietro is in breach of the DiPietro Guaranty for failing to satisfy HMC's
payment obligations under the Agreement, which payment obligations HMC has failed and
refused to make, and FAF has been damaged thereby.

WHEREFORE, Counterclaim Plaintiff, Fast Advance Funding, LLC demands judgment
in its favor and against Counterclaim Defendant Kara DiPietro for the sum of $349,455.04, plus
costs, prejudgment interest, attorney fees, and such other relief as the Court deems just and

proper.

26
Case 2:19-cv-03285-JS Document 7 Filed 08/23/19 Page 27 of 27

Date: August 23, 2019

27

Respectfully Submitted,

HMC Dhl,

John P. Hartley, Esquire
Attorney No. 47106

20 N. 3% Street

Philadelphia, PA 19106

Tel. 215-922-2636 x 10157
Email: jhartley@parfunding.com
Attorney for Fast Advance
Funding, LLC
